Citation Nr: 0210368	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include consideration as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include consideration as due to an undiagnosed illness.

3.  Entitlement to service connection for chills, fevers and 
night sweats, to include consideration as due to an 
undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, to 
include consideration as due to an undiagnosed illness.

5.  Entitlement to service connection for an eye disorder, to 
include consideration as due to an undiagnosed illness.

6.  Entitlement to service connection for a lung disorder, to 
include consideration as due to an undiagnosed illness.

7.  Entitlement to service connection for a stomach disorder, 
to include consideration as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include consideration as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970 and from February to June 1991.  He served in Southwest 
Asia from February 16 to June 14, 1991.  Between February 
1970 and February 1991, he served on active duty for 
training.

This appeal arose from a May 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In July 1999, the St. Petersburg, 
Florida, RO, which now has jurisdiction of the case, 
confirmed and continued the denial of the benefits sought.  
In June 2002, the veteran testified before the undersigned at 
a personal hearing conducted at the St. Petersburg RO.


FINDINGS OF FACT

1.  The complaints of a skin disorder; chills, fevers and 
night sweats; an eye disorder; a lung disorder; and headaches 
have all been attributed to an established current medical 
diagnosis and none constitutes an undiagnosed illness due to 
the veteran's Gulf War service.

2.  A chronic skin disorder; chills, fevers and night sweats; 
an eye disorder; a lung disorder; and chronic headaches were 
not demonstrated or diagnosed during service and are not the 
result of any disease or injury the veteran had in service.

3.  The veteran does not currently suffer from memory loss 
which can be attributed to his periods of service.

4.  The veteran currently suffers from fibromyalgia, a 
medically unexplained chronic multisymptom illness.

5.  The veteran currently suffers from gastroesophageal 
reflux disorder (GERD) which was first manifested during 
active service.


CONCLUSIONS OF LAW

1.  The complaints of a skin disorder; chills, fevers and 
night sweats; an eye disorder; a lung disorder; and headaches 
have all been attributed to an established current medical 
diagnosis and none constitutes an undiagnosed illness due to 
the veteran's Gulf War service, the provisions pertaining to 
Gulf War service are inapplicable to these claims.  
38 U.S.C.A. §§ 1117, 5103A, 5107 (West. Supp. 2001); 
38 C.F.R. § 3.317 (2002).

2.  A chronic skin disorder; chills, fevers and night sweats; 
an eye disorder; a lung disorder; and chronic headaches were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) & (c) (2002).

3.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001).

4.  Fibromyalgia was incurred during Gulf War service.  
38 U.S.C.A. §§ 1117, 5103A, 5107 (Supp. 2001); 38 C.F.R. 
§ 3.317 (2002).

5.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that service connection be awarded 
to a skin disorder; memory loss; chills, fevers, and night 
sweats; fibromyalgia; an eye disorder; a lung disorder; a 
stomach disorder; and chronic headaches as a direct result of 
his service in the Gulf War.  He indicated that he was 
exposed to oil smoke on numerous occasions and that this 
caused his problems.  He also asserted that he was exposed to 
depleted uranium.  Therefore, he believes that service 
connection is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

A chronic skin disorder

The veteran's service medical records show that he had a wart 
removed from the right thumb in August 1967.  In June 1975, a 
sebaceous cyst was removed from the right chest wall, and a 
boil was lanced and healed well in July 1985.  His January 
1991 entrance examination noted that his skin was normal, as 
did the July 1992 separation examination.

A Persian Gulf War Registry examination was conducted in June 
1994.  At that time, the veteran offered no complaints about 
his skin.  The examination was normal.  During a January 1995 
VA hospitalization his skin was noted to be warm, a little 
dry and normal in color.

The veteran was examined by VA in March 1997.  He commented 
that he had begun to get boils on his legs in service and 
that he still gets them about once every two months.  These 
last about 3 weeks and then resolve.  He also complained of 
rashes around the neck and back.  The general medical 
examination found that his skin was unremarkable and the 
systemic illnesses examination found no skin diseases 
present.  The diagnosis was history nonspecific skin 
eruptions; no evidence of it on examination.

VA outpatient treatment records noted that the veteran was 
seen in November 1997 with multiple reddish papules over both 
elbows.  The diagnosis was of questionable dermatitis 
herpetiformis.  In March 1998, he commented that the rash 
would come and go.  No obvious significant lesions were 
present.  The assessment was pruritus.  In June 1998, he was 
noted to have a possible follicular condition.

The veteran testified before the undersigned in June 2002.  
He stated that his skin would get scaly, red and itchy.  He 
commented that this condition had started shortly after his 
return from the Gulf.  He admitted that no one had ever told 
him that his condition was related to his service.

Memory loss

The veteran's service medical records are completely silent 
as to any complaints concerning a memory loss.  His January 
1991 entrance examination and his July 1992 separation 
examination were both within normal limits.

The veteran was hospitalized at a VA facility in January 
1995.  At that time, no cerebellar dysfunction was noted.  
The neuropsychiatric evaluation reportedly showed a deficit 
in both verbal and visual memory.  However, a mini-mental 
status examination noted that on a memory test he scored 29 
out of 30.  

The veteran was afforded a VA examination in March 1997.  The 
mental disorders examination found that his recent and remote 
memory were intact.  The general medical examination also 
found that his memory was normal.

The veteran testified before the undersigned in June 2002.  
He stated that he had trouble with his memory and that this 
had begun shortly after his return from the Gulf.


Chills, fever and night sweats

The veteran's service medical records show that he was seen 
on February 20, 1978 with complaints of a headache, chills, a 
backache, and congestion.  An upper respiratory infection was 
diagnosed.  There was no further mention during service of 
these symptoms and both the entrance examination conducted in 
January 1991 and the separation examination done in July 1992 
were within normal limits.

The veteran was hospitalized at a private facility in August 
1990.  He noted that he had a fever, chills, nausea, vomiting 
and aches.  An upper respiratory infection was diagnosed.

During the June 1994 Persian Gulf Registry examination, the 
veteran reported that he had alternating chills and sweats.  
There is no other record of any complaints about these 
symptoms being made.  The VA examination conducted in March 
1997 was normal.

The veteran testified before the undersigned in June 2002.  
He stated that he had suffered from chills ever since his 
return from the Gulf.


Fibromyalgia

The veteran's service medical records indicate that he was 
treated for lumbar and cervical spine strains in November 
1969 and September 1989.  He had treatment for painful elbows 
in 1989, which had been injured in a 1986 motor vehicle 
accident.  The January 1991 entrance examination and the July 
1992 separation examination made no reference to joint or 
muscle pain.

The veteran was afforded a Persian Gulf Registry examination 
in June 1994.  He had been seen by rheumatology for his 
complaints of multiple joint, bone and muscle pain.  The 
diagnosis was fibromyalgia.

The veteran was seen by VA on an outpatient basis throughout 
the 1990's for complaints of joint and muscle pain.  Positive 
trigger points were noted in June 1994.  Fibromyalgia was 
diagnosed throughout these records.

The veteran was afforded a VA examination in March 1997.  He 
stated that his back pain had begun following his return from 
the Gulf.  He denied suffering any trauma.  He described 
having nonspecific fatigue and aching in the leg muscles, as 
well as soreness of the arm muscles.  The systemic illnesses 
examination noted the presence of positive trigger points.  
Fibromyalgia was again diagnosed.

The veteran testified before the undersigned in June 2002.  
He stated he had had joint and muscle pain since his return 
from the Persian Gulf.  A lay statement from M.D. noted that 
she had known the veteran for 29 years.  Before the Persian 
Gulf, he had been in excellent health.  She commented that he 
could no longer sit or stand for an extended period of time.  
J.K., who had known the veteran since 1978, also commented 
about the excellence of the veteran's health prior to Persian 
Gulf service.  After his return, he suffered from soreness of 
the muscles and joints.

Eye disorder

The veteran's service medical records included a complaint 
during the May 1972 reenlistment examination of trouble with 
his eyes.  Visual acuity was 20/20 bilaterally.  He again 
reported "eye trouble" during the January 1977 annual 
examination, but his visual acuity was 20/20 bilaterally.  
During the July 1983 annual examination, his visual acuity 
was 20/25 on the right and 20/20 on the left.  At the time of 
the March 1989 annual examination, he was noted to be wearing 
reading glasses.  The July 1992 separation examination noted 
the diagnosis of presbyopia.

The veteran was afforded a Persian Gulf Registry examination 
in June 1994.  The ophthalmology examination noted a 
pterygium on the right eye.  During a January 1995 VA 
hospitalization, the extraocular movements of the eye muscles 
were noted to be intact.  His pupils were equal and reactive 
to light and accommodation.

VA examined the veteran in March 1997.  His pupils were 
round, regular, equal and reactive to light and 
accommodation.  The extraocular movements were intact, as 
were his visual fields.  The sclerae were anicteric.  The 
visual examination diagnosed refractive error; bilateral 
pterygium; cataracts, left worse than the right; a right 
chorioretinal scar; and asymptomatic blepharitis.

The veteran was hospitalized at a VA facility in October 
1998.  He underwent a Phacoemulsification with posterior 
chamber intraocular lens implantation with anterior 
vitrectomy for a left cataract.

The veteran then testified before the undersigned in June 
2002.  He stated that he had begun to experience blurred 
vision while serving in the Gulf.  He still gets blurred 
vision and he commented that is all he has been told he has.  
He noted that he used daily eye-drops.


Lung disorder

The veteran's service medical records are completely silent 
as to any complaints of a lung disorder.  The January 1991 
entrance examination was negative.  There was one record from 
June 1991 which noted congestion related to smoke.  The July 
1992 separation examination was within normal limits.

The veteran was afforded a VA Persian Gulf War Registry 
examination in June 1994.  He commented that he had chest 
pain which was worse with deep breaths and much worse with 
coughing.  He stated that he had been debilitated by 
shortness of breath.  The examination noted that his 
respiratory rate was 20 and it was unlabored.  His lungs were 
clear to auscultation and percussion and there was no 
evidence of rales, rhonchi or wheezing.  The pulmonary 
function testing revealed mild extrinsic ventilatory 
impairment.  It was noted that he was obese.  A July 27, 1994 
pulmonary function test (PFT) was decreased with evidence of 
a reversible component indicative of pulmonary disease.

A September 1993 private hospital report noted that the 
veteran was still smoking.  A January 1994 private hospital 
report included his complaints of chest wall pain.  His lungs 
were noted to be clear.  The chest x-ray found probable 
chronic interstitial lung disease, worse in the bases.  
Throughout 1994, the veteran was seen on an outpatient basis 
by VA with complaints of a chronic dry cough, chest wall 
pain, shortness of breath and dyspnea on exertion.  A 
December 14, 1994 chest x-ray found signs of old 
granulomatous disease bilaterally and some pleural thickening 
in the posterior margins of the right lower lobe.  There were 
no signs of extensive intraparenchymal fibrosis and there was 
no evidence of active lung disease.  In January 1995 
restrictive lung disease and chronic obstructive pulmonary 
disease (COPD) were diagnosed.

The veteran was examined by VA in March 1997.  It was noted 
that he had been diagnosed in the past with 
rhinitis/sinusitis; however, no lung disorder had been 
identified.  During the general medical examination, he 
complained of coughing and wheezing on forced supine 
expiration.  When he was sitting, his lungs were clear to 
auscultation.  A chest x-ray was negative.  The diagnosis was 
cough, variant of asthma.  The lung examination noted dyspnea 
on exertion.  His PFTs were suggestive of a restrictive 
ventilatory defect.  His total capacity and diffusion 
capacity were normal.

The veteran was re-examined by VA in January 1999; the 
examiner conducted an extensive review of the evidence of 
record.  He complained of shortness of breath, a dry cough 
and pleuritic chest pain.  It was noted that he had quit 
smoking in 1993.  The veteran told the examiner that his 
symptoms had begun in 1991, but it was noted that the 
objective records revealed no respiratory complaints between 
1991 and 1993.  The examiner commented that there were no 
complaints about the lungs made during his Persian Gulf 
service and opined that any lung disease was not related to 
smoke inhalation in the Gulf.  PFTs showed moderate 
restrictive lung disease; further testing indicated that his 
efforts had been submaximal, which was associated with 
deconditioning and nonphysiological exercise intolerance.  
The examiner commented that most of his breathing 
difficulties were related to his obesity and his 
deconditioning.  It was also noted that his smoking history 
was more extensive than the veteran was willing to admit.  He 
also had a cough-variant asthma disorder that was untreated.  

The veteran testified before the undersigned in June 2002.  
He stated his belief that his lungs had been damaged from 
exposure to sand, dust and oil well fires.  He said that he 
had quit smoking in 1980 (in spite of treatment records which 
indicate he quit in 1993).  He had been told that he had 
restrictive lung disease, but he admitted that no one had 
ever told him that there was any relationship between this 
disorder and his service in the Gulf.  He stated that 
breathing would cause chest pain.  A statement from M.D. 
noted that prior to the Persian Gulf, the veteran had been in 
excellent health; after his return, he had a cough.  J.K. 
also commented on the veteran's post-service complaints of 
shortness of breath.


Stomach disorder

The veteran's service medical records make no reference to 
any stomach complaints until the July 1992 separation 
examination.  During this examination, he reported having 
indigestion that would respond to antacids.

A private treatment record from August 1993 noted the 
veteran's complaints of heartburn, which he indicated had 
begun some time before.  The diagnosis was gastritis versus 
ulcer.  An August 6, 1993 upper gastrointestinal series found 
a small sliding hiatal hernia with gastroesophageal reflux.  
Private and VA treatment records from 1994 on have diagnosed 
gastroesophageal reflux disease (GERD).  This disorder was 
also found at the time of the June 1994 Persian Gulf War 
Registry examination.  

The veteran was hospitalized at a VA facility in January 
1995.  Duodenal, antral and gastric biopsies showed chronic, 
mild inflammation with Helicobacter Pylori.  VA examined him 
in March 1997.  The systemic illnesses examination diagnosed 
GERD.  The general medical examination noted that his abdomen 
was nondistended with normoactive bowel sounds.  He was 
nontender to palpation and there were no masses or 
hepatosplenomegaly.  The diagnosis was GERD.

The veteran testified before the undersigned in June 2002.  
He stated that his GERD symptoms had begun while he was 
serving in the Gulf.  He was told that he had a hiatal 
hernia; he was taking Zantac and Prilosec for this disorder.  
He complained of alternating diarrhea and constipation.



Headaches

The veteran's service medical records noted a complaint of a 
headache in February 1978, which was associated with an upper 
respiratory infection.  On all the other examinations, to 
include the January 1991 entrance examination and the July 
1992 separation examination, there was no mention made of 
headaches.

The veteran was afforded a Persian Gulf War Registry 
examination in June 1994.  At that time, tension headaches 
were diagnosed.  These were again diagnosed in July 1994.

VA examined the veteran in March 1997.  He stated that he had 
had headaches for the past 4 to 5 years.  These would occur 1 
to 2 times per week, although more severe headaches would 
occur once to twice per month.  These would involve the back 
of the head; when they were severe, they would wrap around 
the head like a tight hat band.  These headaches would last 2 
to 3 hours.  He occasionally had nausea associated with the 
more severe headaches.  There was no photophobia or 
phonophobia reported.  The neurological evaluation was within 
normal limits.  No neurological disorder was diagnosed.

At the June 2002 personal hearing before the undersigned, the 
veteran stated that he would have headaches 2 to 3 times per 
week.  He would sometimes experience nausea and dizziness and 
would have to lie down to obtain relief.  On a scale of 1 to 
10 (with 10 being the worst), he described his pain as a 10.  
J.K., a friend of the veteran's since 1978, noted that the 
veteran had complained of painful headaches after his return 
from the Persian Gulf.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In addition, service connection may be granted for disease or 
injury which was incurred in or aggravated while performing 
active duty for training or for injury incurred while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 2001).  Active 
duty for training is not considered active duty unless 
service connection is granted for a condition incurred in or 
aggravated during a period of active duty for training.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 


Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (2002).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38 United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations, or to a degree of 10 percent or more during the 
applicable presumptive period; that is, by December 31, 2006.  
38 U.S.C.A. § 1117(a)(1)(A) & (B) (West Supp. 2001).  For the 
purposes of this subsection, the term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or combination of any of the following):  (a) 
an undiagnosed illness; (b) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines under this regulation 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2)(A, B & C) (West Supp. 2001).

For the purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  fatigue; 
unexplained rashes or other dermatological signs or symptoms; 
headache; muscle pain; joint pain; neurological signs and 
symptoms; neuropsychological signs and symptoms; signs and 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  38 U.S.C.A. § 1117(g)(1-13) (West Supp. 
2001).

In July 6, 2001, the Secretary, under the relevant statutory 
authorities, determined that at that time there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See Fed. Reg. 35702-35710 (July 6, 2001) and 66 
Fed. Reg. 58784-58785 (Nov. 23, 2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in July 
1999, the veteran and his representative were provided notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims on appeal.  The SOC also 
notified the veteran of the pertinent law and regulations, as 
well as his due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded a VA Persian Gulf War 
Registry examination in June 1994, and VA examinations in 
March 1997 and January 1999.  There are also of record 
various VA and private outpatient treatment records, as well 
as the pertinent hospitalization reports.  There is no 
indication that there is any relevant evidence which 
currently exists and which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing 
before the undersigned in June 2002.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

As a preliminary matter, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which result from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117 (West Supp. 2001); 
38 C.F.R. § 3.317 (2002).  The disabilities in this case 
include a skin disorder; memory loss; chills, fever and night 
sweats; fibromyalgia; an eye disorder; a lung disorder; a 
stomach disorder; and headaches.

Initially, it is found that the veteran has been diagnosed 
with dermatitis; chills and fevers related to diagnosed 
colds; pterygium of the right eye, asymptomatic bilateral 
blepharitis and bilateral cataracts; restrictive lung disease 
and cough-variant asthma; and tension headaches.  These are 
all valid medical diagnoses.  Since these are valid 
diagnoses, the veteran cannot be awarded service connection 
for the claimed disorders pursuant to 38 U.S.C.A. § 1117 
(West Supp. 2001) and 38 C.F.R. § 3.317 (2002).

It remains to be determined whether service connection may be 
awarded for these diagnosed disorders under any of the other 
applicable laws and regulations.  The veteran's service 
medical records indicate that he did have a boil on the left 
forearm removed in 1985, that he had a sebaceous cyst removed 
from the right chest wall in October 1975 and that he had a 
wart removed from the right thumb in August 1967.  However, 
there was no diagnosis of dermatitis made in the service 
medical records.  Nor is there any indication that those 
conditions that were treated in service developed into a 
chronic condition.  There was no indication that he was 
treated for any skin complaints after 1985; in fact, the 
service medical records developed during his Persian Gulf 
service make no mention of any skin complaints.  He 
complained of skin eruptions at the time of the March 1997 VA 
examination, but the objective evaluation found no evidence 
of any skin disorders.  The first diagnosis of dermatitis was 
not made until late 1997.  The silence of these records 
argues against a finding that the conditions treated in 
service caused chronic symptomatology which can be related to 
the recently diagnosed dermatitis.  While the veteran 
believes that his service caused his skin disorder, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no evidence of record that suggests a link between 
his current condition and service, and the veteran has not 
referred to any objective medical evidence that does indicate 
such a relationship.  

In regard to the claim for chills, fevers and night sweats, 
it is noted that the veteran did have one complaint of chills 
and a fever related to a cold in service in February 1978, 
prior to his service in the Gulf.  He was treated in August 
1990 (again, prior to service in the Gulf and not during a 
period of service) for a cold, the symptoms of which included 
a fever and chills.  However, there is no reference to any 
such complaints since.  Therefore, there is no continuity of 
symptomatology and no current disorder; as a consequence, 
there is no current disorder for which service connection 
could be awarded.

As noted above, the veteran has been diagnosed as having a 
refractive error; bilateral pterygium, bilateral cataracts; 
and asymptomatic bilateral blepharitis.  The refractive 
error, which was noted in service, cannot be service-
connected since it is not a disease or injury within the 
meaning of the applicable legislation.  See 38 C.F.R. 
§ 3.303(c) (2002).  While the veteran has stated that he has 
suffered from "blurred vision" since service in the Gulf, 
the disorders noted above were not found in service, nor is 
there any competent medical evidence suggesting a link 
between the bilateral pterygium, bilateral cataracts; and 
asymptomatic bilateral blepharitis and his periods of 
service.  Therefore, service connection cannot be awarded to 
the diagnosed bilateral pterygium, bilateral cataracts; and 
asymptomatic bilateral blepharitis.

The veteran also seeks service connection for his diagnosed 
restrictive lung disease and cough-variant asthma.  However, 
there is no indication that these disorders were present in 
service.  In fact, the service medical records are completely 
silent as to any complaints of or treatment for any 
respiratory diseases.  The veteran has asserted that exposure 
to oil well fires in service caused the onset of these 
diagnosed disabilities; however, this causal relationship was 
dismissed during the January 1999 VA examination.  Rather, it 
was noted that his respiratory difficulties appeared to be 
related to his deconditioning and obesity.  While the veteran 
believes that inservice chemical exposure caused his lung 
disorder, he is not competent, as a layperson, to render such 
an opinion.  See Espiritu, supra.  Therefore, there is no 
basis in the record upon which to award service connection 
for a lung disorder.

The veteran has also requested that service connection be 
awarded to his diagnosed tension headaches.  There was one 
notation in February 1978 of a headache associated with a 
cold.  However, there were no references to headaches in the 
remainder of the service medical records; in fact, on all of 
his physical examinations in service, the veteran 
specifically denied suffering from recurrent headaches.  The 
veteran was first diagnosed with headaches in June 1994.  
Clearly, there is no continuity of symptomatology following 
his discharge to which to relate his currently diagnosed 
tension headaches.  Therefore, it cannot be found that the 
veteran is entitled to service connection for his diagnosed 
tension headaches.

The veteran has claimed that he suffers from memory loss 
related to his service.  However, a review of the service 
medical records makes no mention of such a condition, and 
there is no post-service diagnosis of a memory loss.  In 
fact, his memory was noted to be normal at the time of the 
March 1997 VA examination.  Therefore, there is no current 
memory loss disorder for which service connection could be 
awarded.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for dermatitis, claimed as a skin disorder; memory 
loss; chills, fevers and night sweats; bilateral pterygium, 
bilateral cataracts and bilateral asymptomatic blepharitis, 
claimed as an eye disorder; restrictive lung disease and 
cough-variant asthma, claimed as a lung disorder; and 
headaches.

However, after a careful review of the record, the Board 
finds that entitlement to service connection for fibromyalgia 
and GERD has been established.  While fibromyalgia was not 
diagnosed in service, it was diagnosed at the time of the 
Persian Gulf War Registry examination in June 1994; this 
diagnosis has been confirmed throughout the record, based 
upon his complaints and the examinations which have shown 
positive trigger points.  Clearly, the veteran currently 
suffers from a medically unexplained chronic multisymptom 
illness, namely fibromyalgia.  This has not been attributed 
to any other diagnosed condition.  Therefore, it is found 
that entitlement to service connection pursuant to 
38 U.S.C.A. § 1117 (West Supp. 2001) and 38 C.F.R. § 3.317 
(2002) has been shown.  
Finally, it is found that service connection for GERD has 
been established on a direct basis.  The veteran's service 
medical records note that he complained of indigestion that 
was being treated with antacids at the time of his separation 
examination conducted in July 1992.  GERD was identified in 
August 1993 following an upper gastrointestinal series.  He 
has continued since that time to be treated for this 
disorder.  Based upon this record, and after resolving any 
doubt in favor of the veteran, it is found that service 
connection is warranted for GERD.

ORDER

Service connection for dermatitis, claimed as a skin 
disorder, is denied.

Service connection for memory loss is denied.

Service connection for chills, fevers and night sweats is 
denied.

Service connection for fibromyalgia is granted.

Service connection for bilateral pterygium, bilateral 
cataracts; and asymptomatic bilateral blepharitis, claimed as 
an eye disorder, is denied.

Service connection for restrictive lung disease and cough-
variant asthma, claimed as a lung disorder, is denied.

Service connection for GERD, claimed as a stomach disorder, 
is granted.

Service connection for tension headaches is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

